  Case 15-29889       Doc 28     Filed 06/23/20 Entered 06/23/20 15:56:12           Desc Main
                                   Document     Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

       IN RE:                                )
                                             )
       JOSE M GARCIA and                     )       Chapter:        7
       TAMARA RENEE GARCIA,                  )
                                             )       Case No:       15-29889
                               Debtors.      )
                                             )       Judge:        Janet S. Baer
                                             )       Hearing Date: 7/10/2020
                                             )                     11:00 am

              NOTICE OF TRUSTEE’S MOTION TO COMPEL TURNOVER

TO:    See Attached Service List

         PLEASE TAKE NOTICE THAT ON July 10, 2020 at 11:00 a.m. or as soon thereafter as
Counsel may be heard, I shall appear before the Honorable Judge Janet S. Baer, or any Judge
sitting in her stead, and present the attached Trustee’s Motion to Compel Turnover. This motion
will be presented and heard telephonically. No personal appearance in court is necessary or
permitted. To appear and be heard telephonically on the motion, you must set up and use an
account with Court Solutions, LLC. You can set up an account at www.CourtSolutions.com or by
calling Court Solutions at (917) 746-7476.

        Any party who objects to this motion and wants it called must file a Notice of Objection
no later than two (2) business days before the presentment date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion without a hearing before the date of presentment.
                                        David R. Brown
                                 Springer Larsen Greene, LLC
                                 300 South County Farm Road
                                      Wheaton, IL 60187
                                        (630) 510-0000

                                 CERTIFICATE OF SERVICE

       I, David R. Brown, an attorney, on oath state that I caused to be served this Notice, Motion
and proposed Order by mailing and/or electronically serving where available a copy to all parties
shown and depositing same in the U.S. Mail at 300 S. County Farm Road, Illinois before 5:45 p.m.
on June 23, 2020, with proper postage prepaid.


                                                     /s/ David R. Brown /s/
 Case 15-29889        Doc 28   Filed 06/23/20 Entered 06/23/20 15:56:12   Desc Main
                                 Document     Page 2 of 4



                                     SERVICE LIST



ECF Service:

Patrick S. Layng, Esq.
United States Trustee
219 South Dearborn Street
8th Floor
Chicago, IL 60604
USTPRegion11.ES.ECF@usdoj.gov

Adam G. Brief, Esq.
Adam.Brief@usdoj.gov

Charles Magerski, Esq.
cmagerski@sulaimanlaw.com


By U.S. Mail Service:

Jose M Garcia
Tamara Renee Garcia
1116 S State Street
Aurora, IL 60505

Salim-Beasley LLC
Attn: Marci Waddle
1901 Texas Street
Natchitoches LA 71457

Dennis Reich, Esq.
Reich and Binstock
4265 San Felipe, Ste 1000
Houston, TX 77027
  Case 15-29889         Doc 28     Filed 06/23/20 Entered 06/23/20 15:56:12           Desc Main
                                     Document     Page 3 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

       IN RE:                                 )
                                              )
       JOSE M GARCIA and                      )       Chapter:        7
       TAMARA RENEE GARCIA,                   )
                                              )       Case No:        15-29889
                                 Debtors.     )
                                              )       Judge:        Janet S. Baer
                                              )       Hearing Date: 7/10/2020
                                              )                     11:00 am


                     TRUSTEE’S MOTION TO COMPEL TURNOVER

       NOW COMES the Trustee, Brenda Porter Helms (herein “Trustee”), and moves this Court
pursuant to 11 U.S.C. §542 for the entry of an Order Directing a Turnover to Trustee of the net
proceeds of certain Multi-District Litigation. In support of this Motion, Trustee respectfully states
to this Court as follows:
       1.       On August 31, 2015, the Debtors filed their petition for relief under Chapter 7 of
the United States Bankruptcy Code (the “Code”) under 11 U.S.C. §101 et. seq.
       2.       Elizabeth Berg was appointed as Trustee, and in that capacity conducted a meeting
of creditors on September 28, 2015. On September 30, Elizabeth Berg filed her Report of No
Distribution with the Court, and on December 4, 2015, the case was closed.
       3.       On June 12, 2020, upon motion by the United States Trustee, this case was reopened
to allow for the administration of an unscheduled asset. Brenda Porter Helms was thereafter
appointed as Trustee.
       4.       Prior to the commencement of this case, Debtor Tamara Garcia retained the firms
of Salim Beasley LLC and Reich and Binstock to represent her in a vaginal mesh multi-district
action (the “MDL”) for damages arising from a pre-petition claim of defective vaginal mesh.
       5.       While Debtor had scheduled a personal injury suit in her bankruptcy schedules,
according to her testimony at the meeting of creditors, that exempted claim involved an elbow
injury that in no way related to the MDL suit.
       6.       During the period between the initial closure of this case and the re-opening hereof,
a settlement of the MDL as to Debtor’s particular manufacturer was approved, and Debtor’s gross
  Case 15-29889       Doc 28     Filed 06/23/20 Entered 06/23/20 15:56:12           Desc Main
                                   Document     Page 4 of 4



share of the settlement proceeds was $100,000.00. A true copy of the breakdown of Debtor’s
settlement proceeds is attached hereto and incorporated herein.
       7.      All of the disbursements of Debtor’s $100,000 settlement proceeds were made in
accordance with the attached breakdown, except that Debtor’s net proceeds were retained and are
still being held by Salim-Beasley LLC, in a client trust account, pending direction from this court
as to whom they should be disbursed.
       8.      Since the claim was never scheduled by Debtor in this case, it was never
administered by the Trustee and remains property of the re-opened estate. Therefore the net
proceeds of the MDL settlement belong to the Trustee.


       WHEREFORE Trustee prays for entry of an order pursuant to Bankruptcy Code Section
542 directing Salim-Beasley LLC to turn over to Trustee Debtor’s share of the settlement proceeds
($56,346.20), and for such other and further relief as the Court deems just.




                                      Respectfully Submitted,
                                      Brenda Porter Helms, Trustee



                                      By:    /s/ David R. Brown /s/
                                             One of Her Attorneys


David R. Brown
SPRINGER LARSEN GREENE LLC
Wheaton Office Center
300 S. County Farm Road
Wheaton, IL 60187
(630) 510-0000
dbrown@springerbrown.com
